Citation Nr: 1450483	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-36 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hand disability, to include traumatic arthritis.

4.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to March 1977.  

This case comes before the Board of Veterans Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in August 2014, and a transcript of the hearing is of record.

Additional medical evidence has been added to the record since the most recent Supplemental Statement of the Case in September 2010, and a waiver of RO review of the additional evidence was added in August 2014.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a back disability was most recently denied by rating decision in May 2007, and the Veteran was notified later in May 2007; he did not timely appeal, and no new and material evidence was submitted within the appeal period.  

2.  Evidence received since the May 2007 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

3.  The Veteran's current status-post left hand fracture is due to an event or incident of his active service.

4.  The Veteran requested at his travel board hearing in August 2014 the withdrawal of his appeal on the issue of entitlement to service connection for a foot disability.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since May 2007 to reopen the claim of entitlement to service connection for a back disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for status-post left hand fracture have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a back disability and is granting the claim for service connection for a left hand disability.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for a back disability, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a back disability was initially denied by rating decision in January 2002 because his service back complaints were considered acute and transitory and not indicative of a chronic disability.  The Veteran was notified of the denial later in January 2002.  A notice of disagreement was received from the Veteran in December 2002.  A Statement of the Case was issued on June 25, 2004, and a substantive appeal was received by VA from the Veteran on September 8, 2004.  Because the appeal was not received within a year of the rating decision or within 60 days of the Statement of the Case, the January 2002 rating decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  See 38 C.F.R. § 20.302 (2014).  The Veteran's September 2004 substantive appeal was considered a claim to reopen.  This claim to reopen was denied by rating decision on May 23, 2007 because new and material evidence had not been received.  A notice of disagreement was received by VA from the Veteran on June 2, 2008.  Consequently, the Veteran's notice of disagreement was not timely.   

The evidence on file at the time of the May 2007 rating decision consisted of the Veteran's service treatment records, an April 2000 grant of disability benefits from the Social Security Administration (SSA), and private treatment records dated through April 2005.  

The Veteran's service treatment records reveal that he complained of back pain in May 1974, for which he was sent to physical therapy.  X-rays were within normal limits, and the impression was of a muscle contusion.  The Veteran's spine was normal on separation medical evaluation in January 1977.  

According to April and May 1999 medical reports from T. R. Walsh, M.D., the Veteran denied previous significant back or leg problems prior to a work-related injury to the back.  However, the L4-L5 disc showed some chronic degenerative changes that most likely predated the injury but was not symptomatic until exacerbated by the work accident.  The veteran underwent L4-L5 bilateral hemilaminotomy and discectomy in April 1999.

According to an April 2000 SSA decision, the Veteran was granted disability benefits with a diagnosis of back disability.  According to an April 2005 report from B. Griner, M.D, the veteran gave a history of back pain since service injury.

Evidence received since May 2007 consists of VA and private examination and treatment reports dated through August 2013, a transcript of the Veteran's August 2014 travel board hearing, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after May 2007 includes an August 2013 opinion from Dr. Griner in which he found a nexus between the Veteran's current back disability and service injury.

The Board has reviewed the evidence received into the record since the May 2007 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a back disability.  

The August 2013 private medical opinion in favor of the claim for service connection for a back disability is new because it has not previously been received by VA, and it is material because it relates to the element of whether the Veteran has a current back disability that is related to service.  As such, this opinion raises a reasonable possibility of substantiating the claim for service connection for a back disability, as this evidence bears upon one element of a claim for service connection.


Service Connection for Left Hand Disability

The Veteran seeks service connection for a left hand disability due to service trauma. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records reveal that he complained in October 1975 of a sore left hand after he caught it in a car door.  He was sent to the orthopedic clinic with a provisional diagnosis of a fracture of the left 5th distal phalanx.

The examiner noted on VA joint evaluation in March 2009 that the claims file was not available.  The veteran complained of pain and weakness in the left hand.  Examination revealed pain, weakness, and stiffness of the left hand.  The examiner diagnosed status-post left hand fracture.  It was noted that the veteran's left hand disability affected his occupational and daily activities.

According to an August 2013 opinion from Dr. Griner, the Veteran currently has a left hand disability as a result of a service injury.

The Veteran testified at his August 2014 travel board hearing that he injured his left hand in service when it was accidently slammed in a car door and that he had had problems with his left hand since service.  The Veteran's wife also testified in support of the claim.

There is medical evidence in service of a left hand injury.  Even though there is an extended period after service separation in which there are no records of left hand treatment or diagnosis, there is March 2009 medical evidence of a current left hand disability and an August 2013 nexus opinion in favor of a causal connection between the Veteran's current left hand disability and service injury.  Based on the above, the Board finds that the evidence shows that the Veteran's current left hand disability was incurred as a result of service injury and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent medical evidence.  Consequently, service connection for a left hand disability is warranted.


Service Connection for Foot Disability

The Veteran testified at his August 2014 hearing that he wished to withdraw his appeal on the issue of entitlement to service connection for a foot disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  
Prior to the promulgation of a decision by the Board in this case, the Board finds that the August 2014 testimony from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for a foot disability.  Rather, he stated that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for a foot disability.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disability is reopened; and to that extent only, the appeal is granted.

Entitlement to service connection for status-post left hand fracture is granted.

The appeal as to entitlement to service connection for a foot disability is dismissed.


REMAND

As noted above, new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  

Although the August 2013 opinion from Dr. Griner finds a nexus between service injury of the back and current disability, this opinion does not provide an adequate rationale. Consequently, additional development is required on the issue of entitlement to service connection for back disability.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has a back disability that was incurred in or aggravated by service.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current back disability found began in service, is caused by service, or is otherwise related to service.

The opinion must discuss the service complaints and findings related to the back, as well as the April 1999 reports from Dr. Walsh and the August 2013 report from Dr. Griner.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for a back disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


